Per Curiam.

Respondent admits the conversion of funds of two clients and the issuance of some 22 checks during a two-month period which were returned for insufficient funds. He co-operated in this proceeding and in the preliminary investigation, made restitution and redeemed the checks. Respondent appears to have repented.
Misconduct of the kind here involved in most instances demonstrates unfitness for membership at the Bar and we have held so repeatedly. However, in view of respondent’s age, his membership at the Bar for the past quarter of a century with no record of prior misconduct and other mitigating circumstances, we are of the opinion that a suspension of six months would be appropriate in this case.
Respondent should be suspended for a period of six months.
Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ., concur.
Respondent suspended for a period of six months.